                         Case 19-17544-RBR         Doc 21     Filed 06/14/19      Page 1 of 4




        ORDERED in the Southern District of Florida on June 13, 2019.




                                                                   Raymond B. Ray, Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________


                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION
        In re:
        SEVEN STARS ON THE HUDSON CORP                                         CASE NO.: 19-17544-RBR
                                                                               CHAPTER 11
                                       Debtor                  /


                    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
                 NUNC PRO TUNC TO JUNE 5, 2019 AND SETTING FINAL HEARING DATE
                  THIS MATTER came before the Court on June 12, 2019 upon Debtor’s Expedited Motion

        to Use Cash Collateral Nunc Pro Tunc to June 5, 2019 (DE #5) (the “Motion”). The Court, having

        reviewed the Motion, determined that the relief sought in the Motion is in the best interests of the

        Debtor, its estate, and all parties in interest, heard argument of counsel, finds that good cause exists

        to grant the Motion.

                  IT IS THEREFORE ORDERED:

                  1. The Motion is granted and approved on an interim basis pending a final order.
       Case 19-17544-RBR           Doc 21     Filed 06/14/19     Page 2 of 4



2. Debtor is authorized to use the cash collateral referenced in the Motion.

3. A copy of this Interim Order shall be served on the Notice Parties within three (3)

   business days from entry.

4. There shall be a carve-out in the budget for the inclusion of fees due the Clerk of Court

   or the U.S. Trustee pursuant to 28 U.S.C. § 1930.

5. This Interim Order is without prejudice to the rights of the parties to seek any further

   or different relief, or modification of this Interim Order, including, but not limited to,

   relief from the automatic stay.

6. Except as expressly provided herein, the rights, claims, and interests of the Debtor, any

   prepetition lender, and all other parties in interest are hereby reserved.

7. Notwithstanding the provisions of § 552(a) of the Bankruptcy Code, and in addition to

   the security interests preserved by § 552(b) of the Bankruptcy Code, the Debtor grants

   in favor of Wells Fargo, as security for all indebtedness that is owed by the Debtor to

   Wells Fargo, under the secured documentation, but only to the extent that Wells Fargo’s

   cash collateral is used by the Debtor, a post-petition security interest and lien in, to and

   against any and all assets of the Debtor, to the same extent and priority that Wells Fargo

   held a properly perfected pre-petition security interest in such assets; provided that,

   however, under no circumstances shall Wells Fargo have a lien on any causes of action

   arising under 11 U.S.C. §542 et seq., 547, 548, 549, 550, 551, or any of the Debtor’s

   assets that it did not have a right to pre-petition.

8. As additional adequate protection for and to the extent of the Debtor’s use of Cash

   Collateral pursuant to this Order, the Debtor shall remit adequate protection payments

   commencing on or before June 20, 2019 and continuing the 20th day of each month
       Case 19-17544-RBR          Doc 21     Filed 06/14/19      Page 3 of 4



   thereafter during this pending Chapter 11 case in the amount of $12,500.00 per month

   until further Order of this Court.

9. Payment shall be made at the following address: Wells Fargo Bank, Attn: Sherry Bach

   1620 E. Roseville Parkway Ste 100, Roseville, CA 95661.

10. The Debtor shall be in compliance with this Order by timely making all adequate

   protection payments to Wells Fargo. The Debtor shall be in Default under this Order if

   it fails to make the adequate protection payments when due and does not cure such

   default as set forth in paragraph 11 below.

11. In the event the Debtor defaults by failing to make the adequate protection payments

   when due, then Wells Fargo through its counsel shall provide written notice to Debtor’s

   counsel via email at sonya@msbankrupt.com and zachary@msbankrupt.com. In

   the event the Default is not cured within five (5) days after Wells Fargo provides notice

   to Debtor’s counsel of the Default, Wells Fargo shall file an Affidavit of Default with

   this Court. The Affidavit of Default shall set forth specific facts establishing that: (a) a

   default occurred; (b) Wells Fargo (or its attorneys) provided Debtor’s counsel with

   email notification of the default; and (c) Debtor failed to cure the default within the five

   (5) day period. Upon the filing of the Affidavit of Default Wells Fargo shall be entitled

   to immediate relief without further hearing.

12. Notwithstanding the above or anything to the contrary in this Order, the finding that

   Wells Fargo’s interest is adequately protected is without prejudice to the rights of Wells

   Fargo to seek modification of the adequate protection provided in this Order.

13. The Debtors’ authorization to use cash collateral is limited to a variance not to exceed

   10% of any particular line item expense on the budgets attached to the Motion, unless

   otherwise agreed in writing between the parties or by Order of this Court.
               Case 19-17544-RBR         Doc 21       Filed 06/14/19   Page 4 of 4



       14. A final hearing shall be held on August 28, 2019 at 10:00 a.m. at the United States

           Courthouse, 299 E. Broward Blvd., Courtroom 308, Fort Lauderdale, Florida 33301,

           and any objections to Debtor’s use of cash collateral must be served on Debtor’s

           counsel two (2) business days prior to the final hearing.

                                                ###

Submitted by: Sonya Salkin Slott, Esq.
              FLBN 603910
              The Salkin Law Firm
              PO Box 15580
              Plantation, FL 33318
              954-423-4469
              sonya@msbankrupt.com

Mrs. Slott will serve a signed copy of the order on all interested parties and file a certificate of
service with the Court.
